DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 2/18/2021.
Applicant’s amendments to the title and specification are sufficient to overcome the specification objections set forth in the previous office action.
Applicant’s amendments to claim 2 are sufficient to overcome the claim objection set forth in the previous office action.

Specification
The disclosure is objected to because of the following informalities: amend Par. [0001] to say “filed 16 May 2014, which” to –filed 16 May 2014, now abandoned, which- in ll. 1-2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the limitation “measuring a baseline phase angle versus time waveform while the ablation is within the blood pool and free of contact with the tissue of the patient body”.  The originally filed disclosure provides support for a phase angle signal (1815) to be displayed as waveform ([00144]) and for “phase angle waveform 211” that “shows not only the magnitude of the phase angel at a given time, but also the trend or change in magnitude over time which may assist a physician in evaluating the electrode coupling level or provide other useful information” ([00148-00149]). The originally filed disclosure provides support for “[t]he system measures the phase angle 
Claims 3-14 depend form claim 2 and are thus also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “measuring a baseline phase angle versus time waveform while the ablation is within the blood pool and free of contact with the tissue of the patient body” and “measuring a contact phase angle versus time waveform while the ablation electrode contacts the tissue of the patient” and subsequent recitations of “phase angle versus time waveform”.  The originally filed disclosure discusses the 
Claims 3-14 depend form claim 2 and are thus also rejected.

Claim Interpretation
In light of the discussion above with respect to the 112(a)/first paragraph and 112(b)/second paragraph rejections, the “baseline phase angle versus time waveform” 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5 & 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (6,391,024, previously recited) in view of Organ et al. (2004/0243018, previously recited). 
Concerning claim 2, as illustrated in at least Figs. 1, 8a-c & 10a-12d, Sun et al.  disclose a method for use with an electrode catheter (method for providing energy to biological tissue; Col. 1, ll. 7-14), the method comprising: 
passing a sensing current between a reference electrode and an ablation electrode of the electrode catheter while the ablation electrode is disposed within a blood pool of a patient body and is free of contact with tissue of the patient body; measuring a baseline versus time waveform while the ablation electrode is within the blood pool and free of contact with the tissue of the patient body (at least one of the electrodes 46 in the local blood pool 164 is selected  as a drive electrode while either a backplate 16 or one of the other electrodes 46 in the blood pool Claim Interpretation section above; Col. 16-17, ll. 31-17); 
after contacting the tissue with the ablation electrode, passing said sensing current between the ablation electrode and the reference electrode in connection with applying ablation energy to the ablation electrode; measuring a contact versus time waveform while the ablation electrode contacts the tissue of the patient (when electrodes 46 are moved to be close or within contact with tissue, assessment impedances are taken over a period of time such that an average is calculated, where the impedances measured for a given period of time form a “waveform” in accordance with the interpretation made by the Examiner as discussed in the Claim Interpretation section above; Col. 16-17, ll. 31-17); 
identifying a difference between said baseline versus time waveform and said versus time current waveform (the averaged assessment and reference impedances are analyzed and the difference is monitored for significant variations indicative of tissue contact; Col. 16-17, ll. 65-8); and 
generating an output based on said difference between said baseline  versus time waveform and said contact versus time waveform (indication of sate of electrode/tissue contact is provided on the front panel of the power control through a display device; Col. 17, ll. 18-40).

Concerning claim 3, Sun et al. disclose displaying at least one of: said baseline phase angle versus time waveform; said contact phase angle versus time waveform; and said change between said baseline phase angle versus time waveform and said current phase angle versus time waveform (Col. 17, ll. 18-40).
Concerning claim 4, Sun et al. disclose said phase angle versus time waveforms comprise a time series of phase angle values (Col. 17, ll. 9-17).
Concerning claim 5, Sun et al. disclose wherein said passing said sensing current between the ablation electrode (46) and the reference electrode (16/46) in connection with applying said ablation energy to the ablation electrode (46) comprises continuously passing said sensing current between the ablation electrode (46) and the reference electrode during a time period (of for example 10 seconds) (16/46) (Col. 17, ll. 9-17 & 52-58). 
claim 9, Sun et al. disclose wherein said generating said output comprises generating an ablation electrode coupling level (Col. 17, ll. 9-40).
Concerning claim 10, Sun et al. disclose wherein said ablation electrode coupling level comprises one of: insufficient coupling for an ablation procedure; sufficient coupling for an ablation procedure; and excessive coupling for an ablation procedure (Col. 17, ll. 18-40).
Concerning claim 11, Sun et al. disclose wherein said generating said output comprises generating an output indicative of lesion formation in the tissue (i.e., when no coupling/contact is determined, no lesion is formed).
Concerning claim 12, Sun et al. disclose wherein said generating said output comprises generating a change in a phase angle magnitude over time (i.e., average of phase angle is taken over time and as catheter moves closer to tissue, the magnitude of the phase angle changes) (Col. 17, ll. 18-40).
Concerning claim 13, Sun et al. disclose wherein said passing said sensing current between the ablation electrode (46) and the reference electrode (16) comprises passing said sensing current between the ablation electrode (46) and an external reference electrode (16) on a surface of the body of the patient (Col. 16, ll. 31-50; Fig. 10A). 
Concerning claim 14, Sun et al. disclose wherein said passing said sensing current between the ablation electrode (46) and the reference electrode (46) comprises passing said sensing current between the ablation electrode (46) and an internal reference electrode (46) disposed within the patient body (Col. 16, ll. 31-50; Fig. 10A).

Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (6,391,024, previously cited) in view of Organ et al. (2004/0243018, previously cited), as applied to claim 2, in further view of Li (5,836,990, previously cited). 
Concerning claims 7-8, while Sun et al. teach sensing prior to ablating, Sun et al. fail to specifically disclose wherein said passing said sensing current between the ablation electrode and the reference electrode in connection with said applying ablation energy to the ablation electrode comprises periodically passing said sensing current between the ablation electrode and the reference electrode and switching between a sensing current source and an ablation energy source wherein a single one of said sensing current and said ablation energy is applied to the ablation electrode.  However, Li discloses a method of use with an electrode catheter (8) comprising passing a sensing current form a sensing source (16) between an ablation and reference electrodes (6) and measuring a baseline phase angle in a blood pool free of tissue contact and a current phase angle when contacting tissue and ablating tissue with an ablation energy source (18).  Li further discloses switching between a sensing current source and an ablation energy source wherein a single one of said sensing current and said ablation energy is applied to the ablation electrode and continuing to monitor during ablation.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sun et al. in view of Organ to further comprise switching between a sensing current source and an ablation energy source wherein a single one of said sensing current and said ablation energy is applied to the ablation electrode since Li teaches the use of a switch assembly that can be used to electrically 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 8,998,890. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite sensing current between two electrodes to measure a baseline phase angle waveform before and after contacting tissue to determine a change between the phase angle waveforms and generate an output. 
Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,283,025. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite sensing current between two electrodes to measure a baseline phase angle waveform before and after contacting tissue to determine a change between the phase angle waveforms and generate an output. 
s 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,283,026. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite sensing current between two electrodes to measure a baseline phase angle waveform before and after contacting tissue to determine a change between the phase angle waveforms and generate an output. 


Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Applicant fails to address that Sun teaches the method limitations with impedance measurements and Organ is used in the combination to teach why phase angle measurements instead of impedance measeurements are preferred.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “information being presented as varying over a time period in order to provide a phase angle versus time waveform”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794